TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00545-CR



                                 Richard Lee Pollard, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
            NO. CR6692, HONORABLE DAN H. MILLS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Richard Lee Pollard was convicted by a jury of driving while intoxicated.

See Tex. Penal Code § 49.09(b). During the punishment phase of the trial, the jury heard evidence

that appellant had previously been convicted of felony driving while intoxicated and also had

previously been convicted of intoxication manslaughter. The jury assessed punishment at life in prison.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. Counsel’s brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record and demonstrating that

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744-45

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 80-82 (1988). Appellant’s counsel has represented to the Court that he provided copies

of the motion and brief to appellant; advised appellant of his right to examine the appellate record,
file a pro se brief, and pursue discretionary review following resolution of the appeal in this Court;

and provided appellant with a form motion for pro se access to the appellate record along with the

mailing address of this Court. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014);

see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. Appellant requested and received the

appellate record and filed a pro se brief.

               We have independently reviewed the record and appellant’s pro se brief and have

found nothing that might arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300
S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with

counsel that the appeal is frivolous and without merit. We grant counsel’s motion to withdraw and

affirm the judgment of conviction.1




       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case cause will be forwarded
to the Court of Criminal Appeals. See id. R. 68.7.

                                                   2
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed

Filed: August 6, 2015

Do Not Publish




                                             3